Title: From Benjamin Franklin to John Canton, 12 May 1771
From: Franklin, Benjamin
To: Canton, John

Sir,
Cravenstreet, May 12. 1771
Dr. Ingenhauss and myself purpose to set out on Friday next to visit Birmingham and some other manufacturing Towns, intending to be absent about 10 Days; a young Kinsman of mine accompanies us. Will you make a fourth, and so reduce our Triangle to a Square? The Dr. has just been here, and requested me to write to you immediately, as he is equally desirous with me of your good Company. We can stay for you till Sunday, if that will suit you better.

Dr. Ingenhauss is to carry me on Tuesday next, to see a Gentleman from Holland of a most inventive Genius, who has brought with him Models of some new and very curious Machine. I have leave to take any Friend with me: if it will be agreable to you, call upon me at 11 a Clock. The Bearer will wait for your Answer. I am, dear Sir, Your most obedient humble Servant
B Franklin
 Addressed: To / Mr Canton / at the Academy / Spital Square